 

Exhibit 10.8

RAIT Financial Trust

Cira Centre

2929 Arch Street, 17th Floor

Philadelphia, PA 19104

November 4, 2010

Betsy Z. Cohen

c/o RAIT Financial Trust

Cira Centre

2929 Arch Street, 17th Floor

Philadelphia, PA 19104

 

Re:   

Consulting Agreement

  

Dear Betsy:

The purpose of this letter is to memorialize our mutual understanding as to the
consulting services that you have agreed to perform for RAIT Financial Trust
(“RAIT”) following your ceasing to be an employee of RAIT as a result of your
retirement as Chairman of the Board of Trustees of RAIT (the “Board”) and as a
member of the Board, which retirement is to become effective on December 31,
2010. Specifically, for the period from January 1, 2011 through March 31, 2011
(the “Consulting Period”), you agree to be a consultant for RAIT and perform
consulting services for RAIT, which consulting services require you to consult
with the executive officers, as well as the Board, with respect to such matters
as may be reasonably requested by RAIT (collectively, the “Consulting
Services”).

In consideration for these Consulting Services, during the Consulting Period,
RAIT will reimburse you for all of your reasonable travel and other expenses
incurred by you in connection with the performance of the Consulting Services in
accordance with RAIT’s expense reimbursement policies and provide you with
office space and appropriate secretarial support. However, as a consultant, you
will not be an employee of RAIT and will not be entitled to participate in or
receive any benefit or right as a RAIT employee under any RAIT employee benefit
plan or pension plan. In addition, you are responsible for all income taxes,
employment taxes and workers’ compensation insurance associated with the
compensation you receive pursuant to this letter agreement and you agree that
RAIT will not withhold or pay any of the foregoing in connection with your
services to RAIT.



--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth your understanding of our agreement
relating to the matters set forth in this letter agreement, please so indicate
by signing below.

 

Sincerely,

/S/    SCOTT F. SCHAEFFER

Scott F. Schaeffer

Chief Executive Officer and President

ACCEPTED AND AGREED TO:

 

/S/    BETSY Z. COHEN

Betsy Z. Cohen